DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teh et al. (US PGPUB 2019/0303039).
With regard to Claim 1, Teh teaches a memory controller for performing a buffering operation of temporarily storing data to be written to a non-volatile memory and data to be read from the non-volatile memory in a buffer memory, the memory controller comprising:

a buffer traffic monitor configured to calculate the total amount of requested data in real time by summing the lengths of data specified in the respective buffer write requests and the respective buffer read requests stored in the buffer request queue ([0026] “memory control circuit 204 may include … a read/write command scheduler such as command scheduling circuit 306.” [0035] “Command scheduler 306 may be configured to support a dynamic major mode, where the read burst threshold and the write burst threshold can be updated in real time based on incoming traffic patterns.” [0035] “command scheduler 306 of FIG. 3 may further be provided with a write command counter 336 (which outputs wr_cmd_cnt), a read command counter 338 (which outputs rd_cmd_cnt)”); and
a buffer manager configured to control execution of the buffering operation by setting an execution ratio based on the total amount of requested data calculated in real time ([0013] “Dynamically adjusting the read-write ratio (R:W) negates the need for accurately tuning the R:W ratio at startup, which also helps improve the efficiency of the memory scheduler to handle different memory traffic patterns.” [0026] “memory control circuit 204 may include … a read/write command arbiter such as arbitration circuit 304.” [0028] “Arbiter 304 may be configured to perform arbitration between read and write requests and may be controlled by command scheduling circuit 306.” [0047] “At step 606, command scheduler 306 may compute 

With regard to Claim 2, Teh teaches the memory controller according to claim 1, wherein the memory controller is configured to execute the buffering operation according to an execution ratio having a specific initial value, and when the total amount of requested data calculated in real time is larger than a preset upper limit, the buffer manager is configured to decrease the execution ratio ([0029] “The read burst threshold setting defines a number of continuous reads that may be issued before issuing a write. Conversely, the write burst threshold setting defines a number of continuous writes that may be issued before issuing a read.” [0035] “Command scheduler 306 may be configured to support a dynamic major mode, where the read burst threshold and the write burst threshold can be updated in real time based on incoming traffic patterns,” wherein the changing of read/write burst thresholds changes the execution ratio of the read/write requests. [0044] “At step 600 of FIG. 6A, command scheduler 306 may set the burst threshold settings to default values (i.e., rd_burst_threshold, wr_burst_threshold, and high water mark may be reset to default levels).”).

With regard to Claim 3, Teh teaches the memory controller according to claim 2, wherein the buffer manager is configured to repeatedly decrease the execution ratio until the total amount of requested data calculated in real time is equal to or larger than a preset lower limit and equal to or less than the upper limit ([0041] “At step 500, memory controller 204 may read or sample the command and stall counter values for a given channel X. For example, 

With regard to Claim 4, Teh teaches the memory controller according to claim 3, wherein when the total amount of requested data calculated in real time is less than the lower limit, the buffer manager is configured to increase the execution ratio ([0042] “At step 502, memory controller 204 may compare the command and stall counter values to the current burst threshold settings to determine whether any adjustments are needed to improve memory scheduling efficiency. If favoring more reads is needed, then command scheduler 306 may either decrease the write burst threshold or increase the read burst threshold (step 504). If favoring more writes is needed, then command scheduler 306 may either decrease the read burst threshold or increase the write burst threshold (step 506).”).



With regard to Claim 6, Teh teaches the memory controller according to claim 4, wherein the buffer manager is configured to adjust the execution ratio by applying an execution ratio variation preset for each value range according to a value by which the execution ratio is larger than the upper limit and a value by which the execution ratio is less than the lower limit ([0049] “If the current read burst threshold is equal to the default read burst threshold (e.g., if the read burst threshold is at its max), then the new read burst threshold is set equal to the current read burst threshold (i.e., the read burst threshold level is maintained), whereas the new write burst threshold is set equal to the maximum of the current write burst threshold minus adjustment amount Δ and the product of 0.5 and the default write 

With regard to Claim 10, Teh teaches a storage device comprising:
a non-volatile memory ([0017] “If desired, each auxiliary memory device 104 may also be implemented using nonvolatile memory (e.g., fuse-based memory, antifuse-based memory, electrically-programmable read-only memory, etc.). Each auxiliary component 104 that serves as a memory/storage component may sometimes referred to as a memory element.”);
a buffer memory ([0026] “As shown in FIG. 3, memory control circuit 204 may include a write command buffer such as write command queue (WCQ) 300, a read command buffer such as read command queue (RCQ) 302”); and
the memory controller according to claim 1 ([0026] “FIG. 3 is a diagram showing one illustrative implementation of a memory control circuit 204 configured to support a read-write major mode capable of dynamically adapting to any memory traffic condition”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teh as applied to Claim 1 above, and further in view of Khalili et al. (US PGPUB 2020/0034061).
With regard to Claim 7, Teh teaches wherein the buffer manager is configured to divide the buffering operation into write buffering for temporarily storing data to be written to a non-volatile memory in the buffer memory in response to a write command from a host ([0027] “Write command queue 300 can be used to buffer write commands received from internal interface circuitry 202 via path 308. The write commands may include full write commands, partial write commands, read-modify-write (RMW) commands, etc.”); and
control execution of each of the buffer writing and the read prefetch ([0029] “Command scheduling circuit 306 is configured to control the flow of read and write commands via a major mode scheme to reduce turnaround time and increase efficiency.”).

With further regard to claim 7, Teh does not teach the prefetching as described in claim 7. Khalili teaches

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the memory controller as disclosed by Teh with the prefetching as taught by Khalili in order “to reduce delay in sending the data over the communication signal lines, improving bandwidth utilization” (Khalili [0018]).

With regard to Claim 8, Teh in view of Khalili teaches all the limitations of Claim 7 as described above. Teh further teaches wherein the buffer manager is configured to control execution of the write buffering by setting a first execution ratio ([0044] “At step 600 of FIG. 6A, command scheduler 306 may set the burst threshold settings to default values (i.e., rd_burst_threshold, wr_burst_threshold, and high water mark may be reset to default levels),” wherein the read and write burst thresholds determine the execution ratio.).

With further regard to Claim 8, Khalili further teaches wherein the buffer manager is configured to control execution of the read prefetch by setting a second execution ratio equal 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or make obvious the limitation recited in Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        February 12, 2022